Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The following correspondence is a non-final Office Action for application no. 17/511,520 for a CABLE MANAGEMENT DEVICE AND CONNECTION MECHANISM, filed on 10/26/2021.  This correspondence is in response in the application filed on 10/26/2021.  Claims 1-20 are pending.
Priority
Applicant is advised of possible benefits under 35 U.S.C. 119(a)-(d) and (f), wherein an application for patent filed in the United States may be entitled to claim priority to an application filed in a foreign country.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/788,321, filed on 2/12/2020.
Allowable Subject Matter
Claims 1-20 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: regarding claim 1, the prior art does not teach the device wherein the engaging feature has a connecting portion, a flexible portion, an engaging portion and a contacting portion, the flexible portion is connected to the connecting portion and bent relative to the connecting portion, the engaging portion is connected to the flexible portion and bent relative to the flexible portion, the contacting portion is connected to the engaging portion and bent relative to the engaging portion, in combination with the other limitations recited therein, without undue hindsight; regarding claim 9, the prior art does not teach the device wherein the corresponding feature has a mounting portion and a corresponding portion, the corresponding portion is extended from the mounting portion and bent relative to the mounting portion, and the corresponding portion is passed around and protruded from the first shaft, in combination with the other limitations recited therein, without undue hindsight; regarding claim 18, the prior art does not teach the device wherein the engaging feature has a connecting portion, a flexible portion, an engaging portion and a contacting portion, the flexible portion is connected to the connecting portion and bent relative to the connecting portion, the engaging portion is connected to the flexible portion and bent relative to the flexible portion, the contacting portion is connected to the engaging portion and bent relative to the engaging portion, in combination with the other limitations recited therein, without undue hindsight. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  USP 7480154, 10356932.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NKEISHA J. SMITH whose telephone number is (571)272-5781.  The examiner can normally be reached on Normal hours: M/Th 7-4; T 9-5; W 7-3; F 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NKEISHA SMITH/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        September 1, 2022